Exhibit COPPERHEAD VENTURES, LLC. FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM November 20, 2009 COPPERHEAD VENTURES, LLC INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 2 Balance Sheets – As of November 20, 2009 (unaudited) and December 31, 2008 3 Statements of Operations – Period January 1, 2009 through November 20, 2009 (unaudited) and the Years ended December 31, 2008 and 2007 (unaudited) 4 Statements of Changes in Members’ Capital – Period January 1, 2009 through November 20, 2009 (unaudited) and the Years ended December 31, 2008 and 2007 (unaudited) 5 Statements of Cash Flows – Period January 1, 2009 through November 20, 2009 (unaudited) and the Years ended December 31, 2008 and 2007 (unaudited) 6 Notes to Financial Statements 7 – 12 Report of Independent Registered Public Accounting Firm Board of Directors Copperhead Ventures, LLC Glen Allen, Virginia We have audited the balance sheet of Copperhead Ventures, LLC as of December 31, 2008 and the related statements of operations, members’ capital, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2008 financial statements referred to above present fairly, in all material respects, the financial position of Copperhead Ventures, LLC at December 31, 2008, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. BDO SEIDMAN, LLP Richmond, Virginia March 30, 2 BALANCE SHEETS COPPERHEAD VENTURES, LLC November 20, 2009 and December 31, 2008 (amounts in thousands) (Unaudited) 2009 2008 ASSETS Cash and cash equivalents $ 2,302 $ 53 Commercial mortgage backed securities 4,082 2,571 Payment agreement receivable 10,557 8,534 Other investments 1,994 – Accrued interest and other assets 134 82 $ 19,069 $ 11,240 LIABILITIES AND MEMBERS’ CAPITAL Other liabilities $ 21 $ 21 Members’ capital 24,041 19,107 Accumulated other comprehensive loss (4,993 ) (7,888 ) Total members’ capital 19,048 11,219 $ 19,069 $ 11,240 See unaudited notes to financial statements. 3 STATEMENTS OF OPERATIONS COPPERHEAD VENTURES, LLC For the Period January 1, 2009 through November 20, 2009 and the Years ended December 31, 2008 and 2007 (amounts in thousands) (Unaudited) (Unaudited) 2009 2008 2007 Interest income Commercial mortgage backed securities $ 769 $ 2,243 $ 2,600 Payment agreement receivable 1,589 1,608 1,744 Cash and cash equivalents 1 105 1,475 2,359 3,956 5,819 Impairment charges – commercial mortgage backed securities (1,417 ) (7,278 ) – Fair value adjustments, net 4,017 (7,391 ) (3,275 ) Administrative and other expenses (25 ) (59 ) (227 ) Net income (loss) $ 4,934 $ (10,772 ) $ 2,317 See unaudited notes to financial statements. 4 STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL COPPERHEAD VENTURES, LLC For the Period January 1, 2009 through November 20, 2009 and the Years ended December 31, 2008 and 2007 (amounts in thousands) (Period
